Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2016

                                     No. 04-16-00014-CR

                                   Robert Adrian RENDON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR11270
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER

         The appellant’s brief was due October 7, 2016. On October 7, 2016, the appellant filed a
motion requesting an extension of time for “thirty days, until Friday, October 21, 2016.” We
GRANT the appellant’s request to file his brief by October 21, 2016, and ORDER the appellant
to file his brief on or before October 21, 2016.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court